Citation Nr: 1509413	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-31 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has reported undergoing a 24-hour EEG at the Gainesville VAMC.  On the April 1994 examination report by the Neurology Group of Central Florida, the examiner noted that the Veteran said he went to Gainesville VA hospital for further study which he thinks included a 24-hour EEG, but that he did not know the conclusions reached from these tests.  

March 1991 VA treatment records show that the Orlando VAMC contacted the Gainesville VAMC and asked about admission for a 24-hour EEG.  The record indicates that the Veteran's chart was transferred to the Gainesville VAMC, but that he failed to report for an April 1991 appointment.  A May 1991 VA treatment record by the Orlando VAMC notes that the Veteran was hospitalized at the Gainesville VAMC for 1 week where, per the patient, he was put on an EEG almost the entire time.  The note indicates that the results of any testing done during this time had not yet been received and that they should be requested as soon as possible.  The record does not appear to contain the treatment records from this hospitalization or the results of any EEG testing done during this time. 

In a statement received in September 2012, the Veteran asserts that he had testing done at Gainesville VAMC and that he also has copies of such VA treatment records.  As the Veteran has alleged and the record reflects that there are outstanding pertinent VA treatment records regarding the Veteran's seizure disorder, a remand to secure these records is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to provide a copy of his copy of VA treatment records related to the 24-hour EEG he reports he underwent at the Gainesville, Florida VAMC in 1991.

2.  Please secure for the record all VA treatment records involving the Veteran's treatment for a seizure disorder that have not yet been associated with the file, to include 1991 hospitalization and EEG results from the Gainesville VAMC.  If any records sought are unavailable, such documentation must be noted in the record. 

3.  The AOJ should then review the record and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond. Then, if in order, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

